Citation Nr: 1621445	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-28 582A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to nonservice-connected death pension as of January 1, 2013.  

3.  Entitlement to burial benefits in excess of $300.00.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her brother

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to April 1954.  He died on December [redacted], 2011.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an administrative decision issued in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The matter is currently under the jurisdiction of the Winston-Salem, North Carolina RO.  The appellant perfected a timely appeal of this decision.  

Additionally, in an October 19, 2012 administrative decision, the agency of original jurisdiction (AOJ) awarded a burial benefit of $300.00.  On October 8, 2013, the appellant filed a timely notice of disagreement with the amount of the benefit.  However, a statement of the case as to this claim has not yet been issued and, as such, this claim is addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In a June 2013 decision, the AOJ granted nonservice-connected death pension from January 1, 2012, to December 31, 2012.  In addition, in a March 2014 rating decision, the AOJ determined that the appellant met the factual requirements for special monthly pension (SMP) by reason of being housebound, effective December 23, 2013; however, as she was notified in a June 2014 letter, as her income as of January 1, 2014, exceeded the maximum annual death pension limit set by law for a surviving spouse at the housebound rate with no dependents, no benefits were paid.  

The Veteran and her brother testified at a Board hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is of record.  At such time, the undersigned held the record open for 60 days for the receipt of any additional evidence; however, none has been received to date.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to nonservice-connected death pension as of January 1, 2013, and increased burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran had no claims for VA benefits pending at the time of his death in December 2011.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. §§ 5121, 5121A (West 2014); 38 C.F.R. §§ 3.1000, 3.1010 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.156(a); 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In the instant case, as discussed further below, the law, and not the facts, is dispositive of the appellant's claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  In sum, the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).

The appellant also offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the basis of the appellant's belief that she is entitled to accrued benefits, to include the fact that the Veteran's medical expenses for the year 2011 were not considered.  Furthermore, the undersigned discussed the legal criteria governing an award of accrued benefits.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the hearing discussion did not reveal the existence of any outstanding evidence necessary for the adjudication of the claim.  In this regard, as noted previously, the law, and not the facts, is dispositive in this case.  Sabonis, supra.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

II.  Analysis

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from the Veteran's claims that were pending at the time of his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

The statute concerning accrued benefits claims was amended on October 10, 2008. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  That amendment created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  

In this case, the Veteran died in December 2011 and thus such provisions are applicable; however, there is no evidence that the Veteran had a claim for VA benefits pending on the date of his death that had not been finally adjudicated by VA.  

A claim pending before VA means that (1) a claimant filed a claim at the AOJ, but the AOJ did not issue an initial adjudication prior to the claimant's death; (2) the AOJ completed an initial adjudication prior to the claimant's death, but the claimant did not file a notice of disagreement, and the period allowed by law for filing a notice of disagreement did not expire prior to death; or (3) the AOJ completed an initial adjudication prior to the claimant's death, but the claimant submitted new evidence within the one year time period under 38 C.F.R. § 3.156(b) or requested reconsideration and the AOJ did not issue a new decision prior to death.  38 C.F.R. § 3.1010(g)(1)(i).

In a rating decision issued in July 2011, the AOJ amended the Veteran's nonservice-connected pension award to reflect qualifying medical expenses for 2010 and part of 2011.  In a December 2011 administrative decision, the AOJ amended the Veteran's award to reflect his recent admission to a skilled nursing facility.  In both cases, the Veteran was notified of the decision and his appellate rights.  Therefore, he had one year from the issuance of such decisions in order to file a notice of disagreement.  See 38 C.F.R. § 20.201.  He also had one year from the issuance of such decisions to file evidence that was new and material to his claims.  38 C.F.R. § 3.156(b).  However, the Veteran died on December [redacted], 2011, and, prior to his death, did not submit a notice of disagreement or new and material evidence referable to either decision within one year of their issuance.

The appellant is his surviving spouse.  In April 2012, she timely filed a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child, which may be construed as a request to be substituted as the appellant in a claim for benefits.  As his surviving spouse, the appellant meets the basic eligibility criteria for substitution.  See 38 C.F.R. 
§ 3.1010.  

However, there is no longer a claim available for which the appellant can be substituted.  This is so because no notice of disagreement with either the July 2011 or December 2011 decision had been filed when the Veteran died in December 2011.  Additionally, the appellant never filed a notice of disagreement with either the July 2011 or the December 2011 rating decision in the remainder of the one year appeal period, nor did she file any statement that could be liberally construed as a notice of disagreement.  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a notice of disagreement"). 

Additionally, the Veteran did not submit new and material evidence referable to either the July 2011 or December 2011 decisions prior his death on December [redacted], 2011.  The Board observes that a VA Form 21-8416, Medical Expense Report, which shows the Veteran's medical expenses for the year 2011, was subsequently filed in 2012.  In this regard, the Board finds that there is no indication that the document was filed prior to the Veteran's death.  The Board observes that there are several copies of this particular report included with the file, and that many copies of the report have different dates or signature.  One copy of the report purports to contain the Veteran's signature and the date December [redacted], 2011, four days before the Veteran's death.  However, this particular version of the report was not received by VA until October 2013.  In addition, the other versions of this report do not contain the Veteran's signature or a date prior to the Veteran's death.  A careful review of the file indicates that the earliest date upon which a copy of this Medical Expense Report was received by VA is January 17, 2012.  Furthermore, at her February 2016 Board hearing, the appellant reported that such documentation had not been filed until 2012.  Therefore, a preponderance of the evidence shows that the Veteran did not file this report prior to his death.   

Furthermore, there is no evidence that the Veteran had submitted any other claim prior to his death in December 2011 that was not adjudicated.  Therefore, at the time of his death, the Veteran had no claims for VA benefits pending and, thus, the appellant may not be recognized as a substitute claimant, or receive accrued benefits.

Accordingly, there is no basis under which accrued benefits may be granted.  The facts of this case are not in dispute and the law is dispositive.  The claim of entitlement to accrued benefits must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim of entitlement to death pension as of January 1, 2013, so that she is afforded every possible consideration.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

For the purpose of determining initial entitlement to nonservice-connected death pension benefits, the monthly rate of pension is computed by reducing the applicable maximum allowable pension rate (MAPR) by the appellant's countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R.  § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  Payments for such expenses will generally be deducted from annual income for the year in which such payments are made.  38 C.F.R. § 3.262(p).  

If the surviving spouse's income exceeds the MAPR, he or she is ineligible to receive death pension payments.  In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 U.S.C.A.    § 1503; 38 C.F.R. § 3.271.  Exclusions from income include unreimbursed medical expenses in excess of five percent of the maximum income rate allowable, to the extent they were paid.  38 C.F.R. § 3.272(g) (1) (iii).  Such expenses may be deducted only for the 12- month annualization period in which they were paid.  

A June 2013 decision granting entitlement to nonservice-connected death pension benefits for the year 2012 also found that the appellant's 2013 income exceeded the MAPR specified in 38 C.F.R. § 3.23.  In addition, in a March 2014 rating decision, the AOJ determined that the appellant met the factual requirements for SMP by reason of being housebound, effective December 23, 2013; however, as she was notified in a June 2014 letter, as her income as of January 1, 2014, exceeded the maximum annual death pension limit set by law for a surviving spouse at the housebound rate with no dependents, no benefits were paid.  However, the record does not include details surrounding the appellant's income or expenses for the years 2013, 2014, and 2015.  In this regard, the Board notes that she submitted medical expense reports for the years 2013 and 2014, as well as receipts, at the February 2016 Board hearing; however, such documents have not yet been associated with the file.  Thus, remand is warranted to allow the appellant the opportunity to verify her income and expenses as of January 1, 2013.

With respect to the claim for additional burial benefits, an October 19, 2012 administrative decision awarded the appellant $300.00.  Thereafter, on October 8, 2013, the appellant entered a notice of disagreement as to the amount of the burial benefit.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its findings, the claimant is entitled to a statement of the case.   See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant with a statement of the case regarding the issue of entitlement to burial benefits in excess of $300.00.  Advise the appellant of the time period in which to perfect her appeal.  If the appellant perfects her appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Request that the appellant complete, or resubmit, VA Form 21-0518-1, Improved Pension Eligibility Verification Report, for the years 2013, 2014, and 2015, as well as Medical Expense Reports, VA Form 21-8416, for such years.  She should be instructed to include only those unreimbursed medical expenses actually paid by her during each period of time.  

A reasonable period of time for her response should be provided.  Any additional evidentiary development which may become apparent should be accomplished. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim of entitlement to death pension as of January 1, 2013, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


